Saxe, J.,
dissents in a memorandum as follows:
The ultimate determination of the trial court following a non-jury trial, as well as its rejection of plaintiffs “best evidence” challenge to the critical piece of documentary evidence, was founded upon a clear, albeit unspoken, credibility finding. Where resolution of issues turns upon the credibility determination of the trial court as finder of fact, the determination is entitled to great weight (see, Grutman Katz Greene & Humphrey v Goldman, 251 AD2d 7), and this Court should not disturb those findings “unless it is obvious that the conclusions could not be reached under any fair interpretation of the evidence” (Universal Leasing Servs. v Flushing Hae Kwan Rest., 169 AD2d 829, 830; see also, Coverdale v Zucker, 261 AD2d 429).
The majority’s conclusion constitutes a clear and simple rejection of the credibility determination of the Trial Judge. While its skepticism as to the testimony of defendants’ witness is understandable, I am unable to conclude that the witness’s credibility must be rejected as a matter of law, or that there is no fair interpretation of the evidence supporting the court’s finding. [As amended by unpublished order entered Dec. 16, 1999.]